IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. PD-0010-08


AURELIO R. MARANDA, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SEVENTH COURT OF APPEALS
TARRANT COUNTY




	Per curiam.  keasler and hervey, jj., dissent.



ORDER

	The petition for discretionary review violates Rule of Appellate Procedure 68.4(i)
& 9.3(b), because it does not contain a copy of the opinion of the court of appeals and the
original petition is not accompanied by 11 copies.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition must be filed in the
Court of Criminal Appeals within thirty days after the date of this order.

En banc.
Delivered:  April 9, 2008
Do Not Publish.